Filed 11/18/15 P. v. Navacarmona CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR



THE PEOPLE,                                                          B262356

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA099670)
         v.

OSCAR NAVACARMONA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Jesse I. Rodriguez, Judge. Affirmed.
         Mark S. Givens, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Respondent.



                                __________________________________
      On July 12, 2014, appellant was involved in a hit-and-run incident. He had
rear-ended another vehicle, and then attempted to drive away. The other driver
pursued him, and appellant drove into a cul-de-sac. He escaped the cul-de-sac by
running into the other vehicle.
      Appellant was charged with one count of hit-and-run driving (Veh. Code,
§ 20002, subd. (a)), three counts of assault with a deadly weapon, a vehicle (Pen.
Code, § 245, subd. (a)(1)), one count of misdemeanor drug possession, and one
count of felony vandalism. As part of a plea bargain, on December 16, 2014,
appellant pled no contest to the drug possession and felony vandalism charges.
The remaining charges were dismissed. The trial court sentenced appellant to three
years in county jail for the felony vandalism, and imposed various fines and fees.
Appellant also was ordered to pay $12,009.64 in victim restitution. Appellant filed
a timely notice of appeal.
      After examining the record, appointed appellate counsel filed a brief raising
no issues, but asking this court to independently review the record on appeal
pursuant to People v. Wende (1979) 25 Cal.3d 436, 441-442. (See Smith v.
Robbins (2000) 528 U.S. 259, 264.) On July 31, 2015, we advised appellant he
had 30 days within which to submit by brief or letter any contentions or argument
he wished this court to consider. No response was received.
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441-442, and is satisfied appellant’s attorney has
fully complied with the responsibilities of counsel, and no arguable issues exist.
Accordingly, we affirm the judgment of conviction.
                                 DISPOSITION
     The judgment is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               MANELLA, J.


We concur:




EPSTEIN, P. J.




COLLINS, J.